DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Amendment
The amendment filed on 11/16/2022 has been entered and considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 15-9 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Pub. No. 2019/0362672) in view of Su (U.S. Pub. No. 2019/0073946) and further in view of Park (U.S. Pub. No. 2012/0120119).
As to claim 1, Cui teaches, comprising: 
a display panel ([0034], lines 1-3) including a plurality of transistors (QT of one of the sub-pixels, Fig. 5 and Fig. 8) and displaying an image on a front surface thereof ([0037], lines 1-4); and 
a sensing module (light sensing device 103 in the fingerprint identification area, [0038], lines 7-12) on a rear surface of the display panel (Fig. 2, the light sensing device 103 is located on a rear surface of the display panel, which is the rear surface of the display layer 102 of the display panel), wherein: 
the display panel includes a first region that overlaps the sensing module and a second region that does not overlap the sensing module (the region Z overlapping the sensing module 103 and the FZ region that is not overlapping the sensing module 103), and a W/L ratio of one of the transistors in the first region is a W/L ratio of the transistors in the second region having a W/L ratio (the first regions driving transistor has a W/L referred to as X1 and the second region’s driving transistor has a W/L referred to as X2, [0068], lines 13-21), the W/L ratio being obtained by dividing a width of a channel of the transistor by a length of the channel (the ratio is a ratio of the width of the channel region of the driving transistor to the length of the channel region of the driving transistor, [0064], lines 16-18).
Cui does not teach the W/L ratio of one of the transistors is greater than a W/L ratio of another of the transistors in the second region,
Su teaches a display device (11) wherein the W/L ratio of one of the transistors in the first region (11) is greater than a W/L ratio of another of the transistors in the second region (e.g. 12), ([0024], lines 40-45 the W/L ratio of the bendable region is smaller than the non-bendable region).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the W/L ratio of transistors of Su to the display panel of Cui because after research, it has been found that the display non-uniformity is caused by a difference between driving currents in the bendable area and the non-bendable area. After studying the cause of the difference in the driving currents, the inventor found that the width-length ratio of the driving transistor at the bending position changes after the organic light emitting display panel is bent, and a driving current value is related to the width-length ratio of the driving transistor, so that there is a difference in brightness between the bendable position and the non-bendable position of the display panel, resulting in display non-uniformity. In the embodiment of the present disclosure, the width-length ratio of the first driving transistor 31 is set to be greater than the width-length ratio of that of the second driving transistor 32, [0024], lines 29-43. 
Cui and Su do not teach a transistor includes a bent region and the other transistor does not include a bent region,
Park teaches the transistor (TR4) in the second region (white pixel region, fig. 8) includes a bent region (as can be seen in fig. 8, the transistor TR4 of the white pixel is bent wherein the source electrode SE is in a horizontal direction and then the gate electrode and drain electrode are arranged in a vertical direction), and the transistor (TR1) in the first region (region having sub-pixels R, G, and B) does not include a bent region (as can be seen in Fig. 8, the transistor TR1 of the RGB pixels are not bent wherein the source electrode SE is in a horizontal direction and then the gate electrode and drain electrode are also arranged in a horizontal direction).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the transistors of Park to the display device and regions of Cui as modified by Su because the magnitude of the on-current of the fourth thin film transistor TR4 having the fourth active pattern AP4 having the structure shown in Fig. 8 may be smaller than the magnitude of the on-current of the first thin film transistor TR1 having the first active pattern AP1. Accordingly, the luminance of the white light outputted from the white pixel W3 having the fourth thin film transistor TR4 may be reduced, such that it is possible to reduce and/or prevent the color irregularity, [0084], lines 1-9.

As to claim 2, Cui teaches the one transistor in the first region and the other transistor in the second region are driving transistors (the transistors are driving transistors in fingerprint area or the non-fingerprint area, [0064], lines 13-21).
As to claim 3, Cui teaches the display panel (panel having the display area AA) includes a plurality of pixels (AA1), and a pixel density of the first region is smaller than a pixel density of the second region (as can be seen in Fig. 1, the area Z having the fingerprint elements 103 has less pixels AA1 than the area outside of the fingerprint area Z, as can be seen there are three pixels in one row whereas in the area outside of the fingerprint area Z there are four pixels in the same size row).
As to claim 4, Cui teaches the pixel density of the first region is 20% to 90% of the pixel density of the second region (the pixel density of the first region, Z, is for example three pixels in a row, and the pixel density of the second region having four pixels in the same size area therefore the density is at 75%).
As to claim 5, Cui teaches the first region includes a transmitting region (the first region Z has a light transmitting region having pixels AA1, Fig. 1).
As to claim 6, Cui teaches an area occupied by a transmitting region is 20% to 90% of a total area of the first region (as can be seen in Fig. 1, the second area, which is outside of the fingerprint area Z has eight pixels in the same size area as the fingerprint area Z, the fingerprint area Z has six pixels in the same size area, therefore the transmitting region is covering 75% of the total area inside the area Z compared to the same area outside of area Z).
As to claim 15, a display panel ([0034], lines 1-3) including a plurality of pixels (AA1), wherein: the display panel includes a first region (Z) and a second region (region outside of Z, Fig. 1), a plurality of pixels being included on the first region and the second region (region Z and the region outside of Z both have pixels AA1), a pixel density of the first region is smaller than a pixel density of the second region (as can be seen in Fig. 1, there are less pixels in the first region Z than the second region outside of region Z in the same amount of area), and a W/L ratio of one of the transistors in the first region is a W/L ratio of the transistors in the second region having a W/L ratio (the first regions driving transistor has a W/L referred to as X1 and the second region’s driving transistor has a W/L referred to as X2, [0068], lines 13-21), the W/L ratio being obtained by dividing a width of a channel of the transistor by a length of the channel (the ratio is a ratio of the width of the channel region of the driving transistor to the length of the channel region of the driving transistor, [0064], lines 16-18).
Cui does not teach the W/L ratio of one of the transistors is greater than a W/L ratio of another of the transistors in the second region,
Su teaches a display device (11) wherein the W/L ratio of one of the transistors in the first region (11) is greater than a W/L ratio of another of the transistors in the second region (e.g. 12), ([0024], lines 40-45 the W/L ratio of the bendable region is smaller than the non-bendable region).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the W/L ratio of transistors of Su to the display panel of Cui because after research, it has been found that the display non-uniformity is caused by a difference between driving currents in the bendable area and the non-bendable area. After studying the cause of the difference in the driving currents, the inventor found that the width-length ratio of the driving transistor at the bending position changes after the organic light emitting display panel is bent, and a driving current value is related to the width-length ratio of the driving transistor, so that there is a difference in brightness between the bendable position and the non-bendable position of the display panel, resulting in display non-uniformity. In the embodiment of the present disclosure, the width-length ratio of the first driving transistor 31 is set to be greater than the width-length ratio of that of the second driving transistor 32, [0024], lines 29-43. 
Cui and Su do not teach a transistor includes a bent region and the other transistor does not include a bent region,
Park teaches the transistor (TR4) in the second region (white pixel region, fig. 8) includes a bent region (as can be seen in fig. 8, the transistor TR4 of the white pixel is bent wherein the source electrode SE is in a horizontal direction and then the gate electrode and drain electrode are arranged in a vertical direction), and the transistor (TR1) in the first region (region having sub-pixels R, G, and B) does not include a bent region (as can be seen in Fig. 8, the transistor TR1 of the RGB pixels are not bent wherein the source electrode SE is in a horizontal direction and then the gate electrode and drain electrode are also arranged in a horizontal direction).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the transistors of Park to the display device and regions of Cui as modified by Su because the magnitude of the on-current of the fourth thin film transistor TR4 having the fourth active pattern AP4 having the structure shown in Fig. 8 may be smaller than the magnitude of the on-current of the first thin film transistor TR1 having the first active pattern AP1. Accordingly, the luminance of the white light outputted from the white pixel W3 having the fourth thin film transistor TR4 may be reduced, such that it is possible to reduce and/or prevent the color irregularity, [0084], lines 1-9.


As to claim 16, Cui teaches a sensing module (light sensing device 103 in the fingerprint identification area, [0038], lines 7-12) on a rear surface of the display panel (Fig. 2, the light sensing device 103 is located on a rear surface of the display panel, which is the rear surface of the display layer 102 of the display panel), wherein the sensing module overlaps the first region (the light sensing device 103 is overlapping the first region Z).

As to claim 17, Cui teaches the pixel density of the first region is 20% to 90% of the pixel density of the second region (the pixel density of the first region, Z, is for example three pixels in a row, and the pixel density of the second region having four pixels in the same size area therefore the density is at 75%).

As to claim 18, Cui teaches the first region includes a transmitting region (the first region Z has a light transmitting region having pixels AA1, Fig. 1).
As to claim 19, Cui teaches the one transistor in the first region and the other transistor in the second region are driving transistors (the transistors are driving transistors in fingerprint area or the non-fingerprint area, [0064], lines 13-21).

Claims 7, 9, 12, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Pub. No. 2019/0362672) in view of Su (U.S. Pub. No. 2019/0073946), and further in view of Park and Song (U.S. Pub. No. 2020/0052055).
As to claim 7, Cui teaches the display panel ([0034], lines 1-3),
Cui,  Su, and Park do not teach a substrate and light blocking layer,
Song teaches a first substrate on which the plurality of transistors are disposed (plurality of transistors having an active layer 13 are arranged on the substrate 10, fig. 2a), and a light blocking layer (11) between the first substrate and at least one transistor of the plurality of transistors (Fig. 2a, the light blocking layer 11 is arranged between the first substrate 10 and an active layer 13 of the transistor).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display components of Song to the display device of Cui as modified by Su and Park because an electrical conductivity between the driving transistor and the organic light emitting diodes can be enhanced, which may improve a performance of the light emitting display substrate and reduce energy loss, [0038].
As to claim 9, Cui, Su, and Park teach the display device of claim 1,
Cui, Su, and Park do not teach a light blocking layer,
Song teaches the light blocking layer (11) is in the first region and not in the second region (the light blocking layer is under the TFT having an active layer 13 rather than the second region where a color filter layer is arranged).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display components of Song to the display panel of Cui as modified by Su and Park because an electrical conductivity between the driving transistor and the organic light emitting diodes can be enhanced, which may improve a performance of the light emitting display substrate and reduce energy loss, [0038].
As to claim 12, Cui, Su, and Park teach the display device of claim 1,
Cui, Su, and Park do not teach a color filter,
Song teaches a color filter layer (18) on the front surface of the display panel (the color filter 18 is located on the font surface of the display, Fig. 3d), wherein the color filter layer does not overlap the first region (the color filter 18 does not overlap the first region having a light blocking 11).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display components of Song to the display panel of Cui as modified by Su and Park because an electrical conductivity between the driving transistor and the organic light emitting diodes can be enhanced, which may improve a performance of the light emitting display substrate and reduce energy loss, [0038].
As to claim 20, Cui teaches the display panel ([0034], lines 1-3), and the one transistor in the first region and the other transistor in the second region are disposed (there are transistors QT in the pixels, and there are pixels AA1 in both the first region Z and the second region outside of region Z)
Cui, Su, and Park do not teach a substrate,
Song teaches a first substrate on which the one transistor are disposed (plurality of transistors having an active layer 13 are arranged on the substrate 10, fig. 2a), and a light blocking layer (11) between the first substrate and at least one of the one transistor or the other transistor (Fig. 2a, the light blocking layer 11 is arranged between the first substrate 10 and an active layer 13 of the transistor).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display components of Song to the display device of Cui as modified by Su and Park because an electrical conductivity between the driving transistor and the organic light emitting diodes can be enhanced, which may improve a performance of the light emitting display substrate and reduce energy loss, [0038].

As to claim 21, Cui, Su, and Park teach the display device of claim 15, 
Cui, Su, and Park do not teach the light blocking layer,
Song teaches the light blocking layer (11) is only in the first region and not in the second region (the light blocking layer is under the TFT having an active layer 13 rather than the second region where a color filter layer is arranged).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display components of Song to the display device of Cui as modified by Su and Park because an electrical conductivity between the driving transistor and the organic light emitting diodes can be enhanced, which may improve a performance of the light emitting display substrate and reduce energy loss, [0038].

As to claim 22, Cui, Su, and Park teach the display device of claim 15, 
Cui,  Su, and Park do not teach a color filter 
Song teaches a color filter (18) layer on a front surface of the display panel (the color filter 18 is located on the font surface of the display, Fig. 3d), the color filter layer not overlapping the first region (the color filter 18 does not overlap the first region having a light blocking 11), and a transparent layer (transparent conductive layer 19) overlapping the first region (the transparent conductive layer 19 is overlapping the first region having the light blocking element 11).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display components of Song to the display panel of Cui as modified by Su and Park because an electrical conductivity between the driving transistor and the organic light emitting diodes can be enhanced, which may improve a performance of the light emitting display substrate and reduce energy loss, [0038].

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Pub. No. 2019/0362672) in view of Su (U.S. Pub. No. 2019/0073946) and further in view of Park, Song, and Zhang (U.S. Pub. No. 2019/0293484).
As to claim 8, Cui, Su, Park, and Song teach the display panel of claim 7,
Cui, Su, Park, and Song do not teach light blocking layer blocking infrared rays,
Zhang teaches the light blocking layer (30) blocks infrared rays ([0045], lines 14-16).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the light blocking layer blocking infrared rays of Zhang to the display of Cui as modified by Su, Park, and Song because to prevent the infrared light from causing bas influence on photoelectric elements in the display area, [0048], lines 7-8.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Pub. No. 2019/0362672) in view of Su (U.S. Pub. No. 2019/0073946) and further in view of Park and He (U.S. Pub. No. 2020/0279090).
As to claim 13, Cui, Su, and Park teach the display device of claim 1,
Cui, Su, and Park do not teach a transparent layer,
He teaches a transparent layer overlapping the first region ([0106], lines 5-13).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the transparent layer of He to the display device of Cui as modified by Su and Park because to create an interface for being touched by a user for the touch sensing operations, [0106], lines 7-8.
Claims 14 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Pub. No. 2019/0362672) in view of Su (U.S. Pub. No. 2019/0073946) and further in view of Park and Kim (U.S. Pub. No. 2019/0197944).
As to claim 14, Cui, Su, and Park teach the display device of claim 1, 
Cui, Su, and Park do not teach a luminance of the first region is higher than a luminance of a second region,
Kim teaches a luminance of a pixel in the first region is higher than a luminance of a pixel in the second region (as can be seen in figure 7 and 8, the first area Fa, which is the fingerprint scanning area having a higher luminance than the area outside of the fingerprint scanning region, which is considered as the second region).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the luminance of first and second regions of Kim to the display device of Cui as modified by Su and Park because to minimize a luminance difference occurring in a boundary between a fingerprint scanning area and a non-fingerprint scanning area and I not perceived by a user, [0009].
As to claim 23, Cui, Su, and Park teach the display device of claim 15,
Cui, Su, and Park do not teach luminance of the first region is higher than the second region,
Kim teaches a luminance of one pixel in the first region is higher than a luminance of one pixel in the second region (as can be seen in figure 7 and 8, the first area Fa, which is the fingerprint scanning area having a higher luminance than the area outside of the fingerprint scanning region, which is considered as the second region).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the luminance of first and second regions of Kim to the display device of Cui as modified by Su and Park because to minimize a luminance difference occurring in a boundary between a fingerprint scanning area and a non-fingerprint scanning area and I not perceived by a user, [0009].
Claims 24 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Pub. No. 2019/0362672) in view of Kim and further in view of Park (U.S. Pub. No. 2012/0120119).
As to claim 24, Cui teaches a display panel ([0034], lines 1-3) including a plurality of pixels (pixels AA1) and displaying an image on a front surface thereof ([0037], lines 1-4); and 
a sensing module (light sensing device 103 in the fingerprint identification area, [0038], lines 7-12) on a rear surface of the display panel (Fig. 2, the light sensing device 103 is located on a rear surface of the display panel, which is the rear surface of the display layer 102 of the display panel), wherein: the display panel includes a first region that overlaps the sensing module and a second region that does not overlap the sensing module (the region Z overlapping the sensing module 103 and the FZ region that is not overlapping the sensing module 103), and 
Cui does not teach a luminance of the first region is higher than a luminance of a second region,
Kim teaches a display device (Fig. 2) and a luminance of one pixel in the first region is higher than a luminance of one pixel in the second region (as can be seen in figure 7 and 8, the first area Fa, which is the fingerprint scanning area having a higher luminance than the area outside of the fingerprint scanning region, which is considered as the second region).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the luminance of first and second regions of Kim to the display device of Cui because to minimize a luminance difference occurring in a boundary between a fingerprint scanning area and a non-fingerprint scanning area and I not perceived by a user, [0009].
Cui and Kim do not teach a transistor includes a bent region and the other transistor does not include a bent region,
Park teaches the transistor (TR4) in the second region (white pixel region, fig. 8) includes a bent region (as can be seen in fig. 8, the transistor TR4 of the white pixel is bent wherein the source electrode SE is in a horizontal direction and then the gate electrode and drain electrode are arranged in a vertical direction), and the transistor (TR1) in the first region (region having sub-pixels R, G, and B) does not include a bent region (as can be seen in Fig. 8, the transistor TR1 of the RGB pixels are not bent wherein the source electrode SE is in a horizontal direction and then the gate electrode and drain electrode are also arranged in a horizontal direction).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the transistors of Park to the display device and regions of Cui as modified by Kim because the magnitude of the on-current of the fourth thin film transistor TR4 having the fourth active pattern AP4 having the structure shown in Fig. 8 may be smaller than the magnitude of the on-current of the first thin film transistor TR1 having the first active pattern AP1. Accordingly, the luminance of the white light outputted from the white pixel W3 having the fourth thin film transistor TR4 may be reduced, such that it is possible to reduce and/or prevent the color irregularity, [0084], lines 1-9.
As to claim 26, Cui teaches a pixel density of the first region is smaller than a pixel density of the second region (as can be seen in Fig. 1, the area Z having the fingerprint elements 103 has less pixels AA1 than the area outside of the fingerprint area Z, as can be seen there are three pixels in one row whereas in the area outside of the fingerprint area Z there are four pixels in the same size row).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Pub. No. 2019/0362672) in view of Kim, and further in view of Park and Su.
As to claim 25, Cui teaches the display panel includes a plurality of pixels (the display panel ([0034], lines 1-3) has a plurality of pixels AA1), and the W/L ratio being obtained by dividing a width of a channel of the transistor by a length of the channel. (the ratio is a ratio of the width of the channel region of the driving transistor to the length of the channel region of the driving transistor, [0064], lines 16-18)
Cui, Kim, and Park do not teach a W/L ratio of one of the regions is greater than a W/L ratio of another of the regions in the second region,
Su teaches the W/L ratio of one of the transistors in the first region (11) is greater than a W/L ratio of another of the transistors in the second region (e.g. 12), ([0024], lines 40-45 the W/L ratio of the bendable region is smaller than the non-bendable region).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the W/L ratio of transistors of Su to the display panel of Cui as modified by Kim and Park because after research, it has been found that the display non-uniformity is caused by a difference between driving currents in the bendable area and the non-bendable area. After studying the cause of the difference in the driving currents, the inventor found that the width-length ratio of the driving transistor at the bending position changes after the organic light emitting display panel is bent, and a driving current value is related to the width-length ratio of the driving transistor, so that there is a difference in brightness between the bendable position and the non-bendable position of the display panel, resulting in display non-uniformity. In the embodiment of the present disclosure, the width-length ratio of the first driving transistor 31 is set to be greater than the width-length ratio of that of the second driving transistor 32, [0024], lines 29-43. 
Claims 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Pub. No. 2019/0362672) in view of Kim, and further in view of Park and Song.
As to claim 27, Cui teaches the display panel ([0034], lines 1-3),
Cui, Kim, and Park do not teach a substrate and light blocking layer,
Song teaches a first substrate on which a plurality of transistors are disposed (plurality of transistors having an active layer 13 are arranged on the substrate 10, fig. 2a), and a light blocking layer (11) between the first substrate and at least one transistor of the plurality of transistors (Fig. 2a, the light blocking layer 11 is arranged between the first substrate 10 and an active layer 13 of the transistor).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display components of Song to the display panel of Cui as modified by Kim and Park because an electrical conductivity between the driving transistor and the organic light emitting diodes can be enhanced, which may improve a performance of the light emitting display substrate and reduce energy loss, [0038].
As to claim 28, Cui, Kim, and Park teach the display device of claim 24, 
Cui, Kim, and Park do not teach the light blocking layer,
Song teaches the light blocking layer (11) is in the first region and not in the second region (the light blocking layer is under the TFT having an active layer 13 rather than the second region where a color filter layer is arranged).
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display components of Song to the display panel of Cui as modified by Kim and Park because an electrical conductivity between the driving transistor and the organic light emitting diodes can be enhanced, which may improve a performance of the light emitting display substrate and reduce energy loss, [0038].
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over Cui (U.S. Pub. No. 2019/0362672) in view of Kim, and further in view of Park, Song, and further in view of He.
As to claim 29, Cui, Kim, and Park teach the display device of claim 24,
Cui, Kim, and Park do not teach a color filter,
Song teaches a color filter layer (18) on the front surface of the display panel (the color filter 18 is located on the font surface of the display, Fig. 3d), the color filter layer not overlapping the first region (the color filter 18 does not overlap the first region having a light blocking 11), 
Therefore it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the substrate and display components of Song to the display device of Cui as modified by Kim and Park because an electrical conductivity between the driving transistor and the organic light emitting diodes can be enhanced, which may improve a performance of the light emitting display substrate and reduce energy loss, [0038].
Cui, Kim., Park, Song do not teach a transparent layer overlapping the first region,
He teaches a transparent layer overlapping the first region ([0106], lines 5-13).
Therefore, it would have been obvious to one of ordinary skilled in the art at the time the invention was filed to have added the transparent layer of He to the display device of Cui as modified by Kim, Park, and Song because to create an interface for being touched by a user for the touch sensing operations, [0106], lines 7-8.
Response to Arguments
Applicant's arguments filed 11/16/2022 have been fully considered but they are not persuasive.
The newly added prior art reference of Park (U.S. Pub. No. 2012/0120119) reads on the newly added limitations of “the transistor in the second region includes a bent region, and the transistor in the first region does not include a bent region” to the independent claims.
The prior art reference of Park teaches a set of pixels having R, G, B, and W sub-pixels wherein the transistor used in the white subpixel, which is considered as the second region has a bent as can be seen in fig. 8. The group of sub-pixels of R, G, and B that are considered as the first region have transistors that do not include a bent and have straight source, gate, and drain electrodes. The reason the two transistors have different length and/or bent is because to reduce or prevent the color irregularities so that the sub-pixels output similar luminance. 
	Therefore, the prior art reference of Park reads on the newly added limitations of the independent claims. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeon (U.S. Pub. No. 2015/0021561) teaches a transistor array substrate for an OLED device.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PEGEMAN KARIMI whose telephone number is (571)270-1712. The examiner can normally be reached Monday-Friday; 9:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on 5712727772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/PEGEMAN KARIMI/Primary Examiner, Art Unit 2691